PER CURIAM.
This is a companion case to that of Deel Motors, Inc. et al. v. Department of Commerce, 252 So.2d 389, in which the court has this day rendered its decision. The final order of the Department of Commerce sought to be reviewed in this proceeding is quashed and the cause remanded for further proceedings for the reasons and in accordance with the directions set forth and expressed in the court’s judgment rendered in the Deel Motors, Inc., case. In view of this disposition, we do not reach nor do we pass upon the constitutionality of the statute as raised by petitioner in its brief.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.